Judgment reversed on the law and facts and a new trial granted, without costs of this appeal to either party. Findings of fact Nos. 1 to 57, inclusive, are affirmed. Conclusions of law II, IV, V and VI are disapproved. Conclusion of law No. II is disapproved for the reason that it determines as a question of fact a division of excess income tax payments as between the partners and the evidence does not show such division to be the proper adjustment thereof; and for the further reason that plaintiff is not entitled to be credited with any part of the rental value amounting to $1,466.66. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.